Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 18, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144151                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 144151
                                                                   COA: 305654
                                                                   Hillsdale CC: 10-342287-FH
  BRUCE BJ BURGETT,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 24, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 18, 2012                      _________________________________________
           p0411                                                              Clerk